[Cite as State v. Voltz, 2022-Ohio-4351.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                  JEFFERSON COUNTY

                                             STATE OF OHIO,

                                             Plaintiff-Appellee,

                                                     v.

                                      PAUL STANLEY VOLTZ,

                                            Defendant-Appellant.


                         OPINION AND JUDGMENT ENTRY
                                             Case No. 21 JE 0020


                                    Criminal Appeal from the
                        Court of Common Pleas of Jefferson County, Ohio
                                     Case No. 20-CR-131

                                          BEFORE:
                  Gene Donofrio, Cheryl L. Waite, David A. D’Apolito, Judges.


                                              JUDGMENT:
                                   Affirmed in Part, Reversed in Part.



Atty. Jane M. Hanlin, Jefferson County Prosecutor, 16001 Ohio Route 7, Steubenville,
Ohio 43952 for Plaintiff-Appellee and

Atty. Bradley P. Koffel, Koffel, Brininger, Nesbitt, 1801 Watermark Drive, Suite 350,
Columbus, Ohio 43215 and Atty. Paul Giorgianni, Giorgianni Law LLC, 1538 Arlington
Avenue, Columbus, Ohio 43212 for Defendant-Appellant.

                                       Dated: November 30, 2022
                                                                                    –2–



Donofrio, P. J.

      {¶1}     Defendant-Appellant, Paul Stanley Voltz, appeals from a July 22, 2021
entry by the Jefferson County Common Pleas Court sentencing him to an aggregate term
of life in prison after a jury convicted him of seven counts of rape, two counts of gross
sexual imposition (GSI), and two counts of pandering obscenity. The convictions stem
from the testimony of EA and BA, appellant’s former stepchildren, who reported for the
first time in 2020 as adults that appellant had sexually abused them when they were
young children. CS, a childhood friend of EA and BA, also testified and reported for the
first time in 2020 that appellant sexually abused him when he was a young child.
      {¶2}   On October 7, 2020, the Jefferson County Grand Jury issued an indictment
charging appellant as follows:

             Count 1 rape by oral sex with EA (born 11/3/95), a child under
             the age of 13 in violation of R.C. 2907.02(A)(1)(B), with a force
             specification (felony of the first degree);

             Count 2 rape by vaginal intercourse with EA, in violation of R.C.
             2907.02(A)(1)(B), with a force specification (felony of the first
             degree);

             Count 3 pandering obscenity in violation of R.C. 2907.321(A)(5)
             (felony of the second degree);

             Count 4 GSI as to EA in violation of R.C. 2907.50(A)(4) when
             she was under the age of 13 (felony of the third degree);

             Count 5 rape by oral sex with BA (born 1/27/92), who was under
             the age of 13, in violation of R.C.2907.02(A)(1)(B), with an
             additional age specification for BA being under the age of 10 and
             a force specification (felony of the first degree);

             Count 6 GSI as to BA, in violation of R.C. 2907.05(A)(4), with
             age and force specifications (felony of the third degree);



Case No. 21 JE 0020
                                                                                        –3–


              Count 7 rape by oral sex with CS (born 10/13/1995) in violation
              of R.C. 2907.02(A)(1)(B), with age and force specifications, as
              CS was under the age of 13 at the time (felony of the first
              degree);

              Count 8 anal rape of CS in violation of R.C. 2907.02(A)(1)(B),
              with an additional age specification as CS was under 10, and a
              force specification (felony of the first degree);

              Count 9 anal rape of CS in violation of R.C. 2907.02(A)(1)(B),
              with age and force specifications (felony of the first degree);

              Count 10 anal rape of CS in violation of R.C. 2907.02(A)(1)(B),
              with age and force specifications (felony of the first degree); and

              Count 11 pandering obscenity in violation of R.C. 2907.321(A)(5)
              (felony of the second degree).

       {¶3}   The indictment alleged that all offenses occurred between 1998 and 2010,
with the offenses against EA occurring between 1999 and 2010, offenses against BA
between 1998 and 2010, and offenses against CS between 1998 and 2003.
       {¶4}    At trial, KC, the mother of EA and BA, testified that she and appellant were
married in October 1998, when BA was six years old and EA was two years old. (Tr. at
220-221). KC stated that she and appellant separated in 2007. (Tr. at 225-229). She
indicated that EA and BA had a childhood friend, CS, who was the same age as EA. (Tr.
at 244-246). CS would often come to the house to play with EA and BA. (Tr. at 244-246).
KC testified that during the marriage, she worked at a pediatric office and appellant was
a special education teacher who was home during the summers and watched the children
while she was at work. (Tr. at 223-224).
       {¶5}    KC also testified that she was prescribed pain pills during the marriage for
an injury and she kept the pills in the house. (Tr. at 231-232). She testified that appellant
sometimes drank to excess and viewed pornography on a computer in the recreation
room in the basement. (Tr. at 229-231). She noted that they kept a camcorder in the rec
room as well. (Tr. at 231).


Case No. 21 JE 0020
                                                                                       –4–


       {¶6}    KC testified that in 2017, BA came to her when he was a sophomore in
college and disclosed that appellant had sexually abused him when he was a child. (Tr.
at 233-234). KC stated that BA was ashamed and afraid that appellant would discover
that he had disclosed the abuse. (Tr. at 235). She related that BA would not allow her to
contact the police, as he was not ready to disclose and needed time to heal. (Tr. at 235).
KC also stated that she was still close with appellant’s family at this time, so she texted
appellant’s niece, Alanna Waggoner, who was around EA’s age, and asked her if
appellant had sexually abused her. (Tr. at 239). Alanna responded that appellant did not
abuse her and she observed nothing inappropriate at the home of KC and appellant when
she visited as a child. (Tr. at 479-480).
       {¶7}    KC testified that EA came to her in 2020 and disclosed that appellant had
also sexually abused her when she lived with them. (Tr. at 240). KC explained that she
did not report this disclosure immediately because EA told her that she would do so when
she was ready. (Tr. at 241-242).
       {¶8}     KC testified that CS often came to their house when he was a child and
stayed overnight. (Tr. at 245-246). She stated that it was often appellant’s idea to have
CS over and he acted as if CS was the stepson that he always wanted. (Tr. at 247). She
related that there came a time when CS was not allowed to come over, but then when he
was allowed to return, his visits had to be supervised. (Tr. at 249). She explained that
CS’s mother called her and told her that CS stated that he and BA were told that they
could not leave the couch at BA’s house until they took BA’s medication. (Tr. at 247). KC
testified that BA took no medications at that time. (Tr. at 247).
       {¶9}    On cross-examination, KC testified that appellant was her third husband
and she had an abusive relationship with another man after separating from appellant.
(Tr. at 258). KC also testified that after BA’s disclosure, she texted Alanna Waggoner and
told her that appellant had sexually abused BA. (Tr. at 261). KC asked Alanna if appellant
had sexually abused her and KC told Alanna that BA was seeing a counselor. (Tr. at 261-
262). KC testified that Alanna told her that she was not abused, she was fine with
appellant, and he never did anything inappropriate to her. (Tr. at 263).
       {¶10}   EA then testified. (Tr. at 279). She stated that she was 25 years old and
she first disclosed appellant’s sexual abuse to her boyfriend while she was in college. (Tr.



Case No. 21 JE 0020
                                                                                        –5–


at 284). She remembered that when appellant was married to her mother, appellant
played “superman” with her, where he would sit her on top of him and rock her back and
forth, rubbing up on his erect penis. (Tr. at 285-286). She also recalled appellant forcing
her to perform oral sex on him in the shower located in the basement of their house. (Tr.
at 286). She recalled him ejaculating into her mouth. (Tr. at 287). She also remembered
a time in the shower when appellant pushed his penis into her vagina and it slipped out.
(Tr. at 286-287). She recalled vaginal intercourse with appellant. (Tr. at 288). She also
stated that appellant would instruct her and CS on how to perform sexual acts on one
another and he would record them on his handheld video camera and masturbate. (Tr. at
288-289).
       {¶11}    EA testified that she did not disclose the abuse to anyone at the time
because appellant threatened to kill her mother if she did. (Tr. at 290). She stated that
appellant gave her white, chalky, circular pills on occasion and she would feel woozy, like
a ragdoll. (Tr. at 291). She was not on any medication at that time. (Tr. at 292). She
explained that after her brother disclosed his abuse to her mom, she decided to do so as
well. (Tr. at 293). She related that when she decided to go to law enforcement, she texted
BA and CS about going forward together. (Tr. at 297). She indicated in her texts that she
stated that she had “talked to a lawyer that is down to take the case.” (Tr. at 297). She
explained that this lawyer was the assistant prosecuting attorney in this case, who was a
friend of her mother. (Tr. at 297-298). She testified that they then set a date of August 28,
2020 and went to the Jefferson County Sheriff’s Office and met with Deputy Susan Bell.
(Tr. at 301).
       {¶12} On cross-examination, EA testified that her first memory of sexual abuse
by appellant occurred when she was a sophomore in college. (Tr. at 311). She stated that
her first memory was the “superman” game and this was triggered when BA said that he
had been molested. (Tr. at 317). She clarified that she had not directly spoken to the
assistant prosecutor like she related in the texts to BA and CS, but her mother had done
so. (Tr. at 314). She testified that she had a second memory of the abuse in the shower
a year-and-a-half later, when she was trying to have sex in the shower with her boyfriend
at the time. (Tr. at 316). EA acknowledged that after her mother and appellant separated,
she called appellant and invited him to a function at her middle school, invited him to her



Case No. 21 JE 0020
                                                                                          –6–


soccer game when she was a high school freshman, and invited him to her high school
graduation. (Tr. at 325-326).
       {¶13} On redirect, EA testified that all of the sexual abuse by appellant occurred
during appellant’s marriage to her mother and ended by the time that she was in fifth
grade. (Tr. at 333).
       {¶14} CS then testified. (Tr. at 337). He related that he knew EA and BA since the
age of five or six, he was now 25 years old, and a college graduate. (Tr. at 340-341). He
recalled meeting appellant for the first time as the stepfather of EA and BA and
remembered the first inappropriate occurrence with him when he repeatedly urged EA
and CS to kiss when they were at a lake. (Tr. at 344). He remembered appellant showing
pornography to him, EA, and BA. (Tr. at 345). He also recalled seeing BA shower with
appellant in the basement, seeing appellant force BA to perform oral sex on him, and he
saw appellant performing oral sex on BA. (Tr. at 347). He also remembered appellant
doing the same with him in the shower when he was seven years old. (Tr. at 347-348).
       {¶15} CS also testified that appellant instructed EA to perform oral sex on CS and
appellant recorded sexual acts between EA and CS, including oral and vaginal sex. (Tr.
at 349). He recalled seeing appellant video recording the acts and telling them that they
were movie stars. (Tr. at 349-350). CS stated that he could not refuse to perform these
acts as appellant threatened to kill his parents. (Tr. at 350). CS testified that appellant told
him that he knew where CS’s mother worked and he would break her neck if CS told. (Tr.
at 350). CS testified that appellant anally raped him two or three times when he was
around seven years old and told him that he could not fully penetrate CS’s anus or people
would know. (Tr. at 351-352). He also recalled appellant forcing him and BA to wrestle
and the loser had to perform sex acts with appellant. (Tr. at 353). He recalled always
winning, except once when appellant said it was not fair and then anally raped him. (Tr.
at 353). He recalled appellant giving him white pills that made him feel funny. (Tr. at 354).
       {¶16} CS further testified that he kept returning to the house despite the abuse
because he was afraid that appellant would kill his parents and he did not want to raise
suspicion by refusing to go. (Tr. at 356). He related that in 2019, he first told his parents
about the abuse when they were out to dinner and his dad stated that he saw appellant.




Case No. 21 JE 0020
                                                                                       –7–


(Tr. at 357). CS stated that he did not tell law enforcement at that time because he was
not ready to do so. (Tr. at 358).
       {¶17} On cross-examination, CS acknowledged telling police that “[appellant] did
something to me that traumatized me so bad that I don’t even remember it.” (Tr. at 369).
He also acknowledged stating to Deputy Bell that he “never told anybody because I didn’t
remember. I didn’t remember this until I was like twenty or twenty-one.” (Tr. at 369). He
recalled telling deputies that the sexual abuse ruptured his testicle but he never had it
examined. (Tr. at 371). He acknowledged meeting with EA in 2019 to talk about the
abuse, and he spoke to BA on the phone about it in 2016 or 2017. (Tr. at 372). They
talked about going to the police, but BA said he could not do so at that time. (Tr. at 373).
       {¶18}   BA then testified. (Tr. at 405). He stated that he was 29 years old and was
about six years old when his mom married appellant. (Tr. at 410). His earliest memory of
abuse occurred when he was seven or eight years old when appellant instructed him on
how to touch appellant and he recalled performing oral sex on him in the basement
shower. (Tr. at 411). He recalled appellant threatening him that if he told, appellant would
be harder on EA and hurt his mother. (Tr. at 412). He remembered appellant showing him
pornography in the basement and he was unable to estimate the number of times that he
was abused, except that it was when his mother was not home and appellant was
watching him. (Tr. at 415). He vaguely remembered appellant giving him a small, chalky,
white pill that made his eyelids and limbs feel heavy, and made him feel like he was in a
bubble underwater. (Tr. at 415).
       {¶19} BA testified that he began recalling the abuse when he was talking with his
girlfriend, now his wife, and she was telling him about an assault that she had suffered.
(Tr. at 416). He disclosed to his mother and he testified that he could not go to law
enforcement at that time because he was not confident about the story and felt that it did
not matter. (Tr. at 416). He testified that he eventually went to see Deputy Bell with EA
and gave an interview and statement. (Tr. at 417). He noted that as he got older, appellant
stopped abusing him sexually, but was more degrading. (Tr. at 417-418).
       {¶20} Deputy Bell testified. (Tr. at 442). She stated that she and another officer,
who had since passed away, interviewed KC, EA, CS, and BA, all separately. (Tr. at 442).
She related that she and the other officer interviewed appellant thereafter on September



Case No. 21 JE 0020
                                                                                        –8–


1, 2020. (Tr. at 442). She testified that when appellant arrived for the interview, he was
not told who made the sexual abuse accusations against him and he did not ask. (Tr. at
443). When they told him of the substance of the allegations, he repeatedly denied them
and said that he did play “superman” with EA. (Tr. at 444). When they asked if he could
have done things to the children when he drank excessively, appellant responded that he
used to drink hard liquor and sometimes he was not aware of things that happened. (Tr.
at 445).
       {¶21}   Deputy Bell testified that based upon her 32 years of investigative
experience with child sexual abuse, children sometimes are unable to recall things that
happened to them and they recall these things later. (Tr. at 446-447). On cross-
examination, Deputy Bell testified that police searched appellant’s home and seized a
computer, a video camera and cell phones. (Tr. at 451-452). She stated that she did not
participate in the seizure and investigation of these devices, but she would have known if
they turned up pictures of EA, CS, or BA on them. (Tr. at 452). Deputy Bell also testified
that appellant voluntarily appeared for a police interview, he stated that he could not admit
to things he did not do, and he stated that he would talk to his attorney before he would
agree to take a polygraph test. (Tr. at 455). She acknowledged that no physical evidence
existed to support the claims of abuse. (Tr. at 456).
       {¶22} On redirect examination, Deputy Bell testified that appellant never took a
polygraph test and the accusers were never asked to do so. (Tr. at 458-459). She also
related that appellant told her that he did not recall doing the acts that he was accused
of; he was a 50-year-old man and would know if he showered with kids, and if he had
been really drunk, he might not have been able to perform the sex acts. (Tr. at 459).
       {¶23} Appellant presented two witnesses on direct examination: Alanna
Waggoner, his niece; and Jason Van Dyke, the son of appellant’s current girlfriend. (Tr.
at 476-498). Alanna testified that she was currently 30 years old, appellant was her
mother’s brother, and she often visited appellant and KC at their home when she was a
child. (Tr. at 476). Alanna indicated that she had been in contact with KC even after KC
and appellant separated, and she acknowledged copies of text and Facebook Messenger
messages that KC had sent her in 2017. (Tr. at 476-477). Alanna testified that in those
messages, KC asked Alanna if appellant had ever abused her. (Tr. at 479). Alanna



Case No. 21 JE 0020
                                                                                            –9–


testified that she never observed anything inappropriate at KC and appellant’s house and
she never saw pornography there. (Tr. at 479-480).
       {¶24} Appellant’s counsel proceeded to ask Alanna if she knew or had an opinion
as to why KC sent her the messages. (Tr. at 480). The prosecution objected, and the trial
court sustained the objection. (Tr. at 480). A sidebar was held, and counsel discussed
whether Alanna could respond as to why KC had sent her the messages. The trial court
sustained the objection, ruling that Alanna could not know KC’s motives in messaging her
and allowing her to testify to this would be speculation and hearsay. (Tr. at 481-483).
       {¶25} Jason Van Dyke, the 21-year-old son of appellant’s current girlfriend,
testified. He stated that that he considers appellant his stepdad even though appellant
and Jason’s mother never married. (Tr. at 486). He lived with appellant and his mother
since the age of 13 and he had moved out within the last year. (Tr. at 487). He called
appellant his “best father figure,” since his biological father was absent. (Tr. at 486).
       {¶26} As appellant’s counsel began asking Jason if he had observed anything
inappropriate, the prosecution objected. The court held a sidebar. (Tr. at 487). Appellant’s
counsel put the sidebar discussion on the record. (Tr. at 488).
       {¶27} On June 9, 2021, after a two-day trial, the jury found appellant guilty on all
charges, which were the seven counts of rape with age and force specifications, two
counts of pandering obscenity involving a minor, and two counts of GSI. The court held a
sentencing hearing and on July 22, 2021, filed a judgment entry sentencing appellant to
consecutive life sentences on each of the rape convictions, eight years in prison on each
pandering obscenity conviction, and five years in prison on each GSI conviction. The court
ran the rape sentences consecutive to one another, and ran the other sentences
concurrently to the rape sentences, and to one another, resulting in an aggregate term of
life in prison. The court also designated appellant a Tier III Sex Offender for each of the
rape convictions.
       {¶28}    On August 9, 2021, appellant filed a notice of appeal to this Court asserting
seven assignments of error.
       {¶29}    Appellant’s first assignment of error states:

               The trial judge erred by excluding evidence of Mr. Voltz’s
               good character. (Tr. 490:10-14, 492:12-496:16).


Case No. 21 JE 0020
                                                                                     – 10 –


       {¶30}    Appellant asserts that the trial court abused its discretion when it barred
him from asking Jason Van Dyke if he had observed bad conduct or sexual comments by
appellant during the time that they lived together, or if he would trust appellant with
children. Appellant contends that the trial court also erred by barring him from presenting
other witnesses who would have testified that they trusted him with their children. He
submits that the trial court’s exclusion of this good character evidence violated his
constitutional right to present a defense.
       {¶31} Appellant asserts that the proffered testimony is character evidence of an
accused and is admissible under Evid. R. 404(A)(1). He asserts that Evid. R. 404 protects
the accused against “the propensity inference,” but the accused can waive that protection.
Appellant cites the 1980 Staff Note to Evid. R. 404, which states:

               Rule 404(A)(1) Character of the Accused

               The first exception to the general rule of inadmissibility is the
               limited use of evidence of a character trait of the accused. The
               basic rule is that the defendant may, at his option, offer evidence
               of his good character as proof that he did not commit the act
               charged because such conduct is not in accord with his
               character. This is often denominated the “mercy defense”. If the
               accused offers evidence of his good character, then and only
               then, can the prosecution offer evidence of the bad character of
               the accused. The rule is in accord with existing Ohio law. R.C.
               2945.56; State v. Markowitz, 138 Ohio St. 106 (1941).

       {¶32} Appellant also cites State v. Workman, 14 Ohio App.3d 385, 391, 471
N.E.2d 853 (8th Dist. 1984) as support for allowing his witnesses to testify that they
trusted him with their children and he was excellent with them. Appellant contends that
the testimony of his defense witnesses would have created reasonable doubt, especially
when no physical evidence existed of the crimes, the alleged conduct happened years
ago, and the case rests solely upon accuser testimony.
       {¶33} Appellant’s counsel put the following on the record concerning the sidebar
held after the prosecution objected to his question to Jason Van Dyke:


Case No. 21 JE 0020
                                                                                  – 11 –


             MR. MCNAMARA [appellant’s counsel]: The last question was
             going to be, “Did you ever observe anything inappropriate during
             the seven years or so you lived with Paul Voltz?”



             Before I could finish the question, the prosecutor correctly
             anticipated that it was going to be about the same as the
             question I had asked Alanna Waggoner earlier and objected.

             We had a conference at the bench off the record. The Court
             instructed me that I could not ask him anything about whether
             there was pornography in the house, whether there were bad
             deeds done in the house, or anything because it is a different
             house than where Paul Voltz lived back in the early - - early
             2000’s, excuse me; and that if I did, then other unrelated bad
             acts evidence could come in from the State.

             I just wanted to make a record of that, of what the question was
             I wanted to ask - - or questions were, and what the Court’s ruling
             was.

             THE COURT: Okay. So we’re clear on that - - Do you want to
             correct the record?

             MS. HANLIN: No. I think that’s accurate.

                           The testimony from this witness so far is, he was
                           thirteen years old when this Defendant began a
                           relationship with his mom, which is older than all
                           three of the Defendants[sic] were at the time that
                           this abuse was alleged.

                           Additionally, there’s been testimony from BA that
                           the Defendant grew less sexually interested in him
                           as he reached puberty.


Case No. 21 JE 0020
                                                                                     – 12 –


                           The two households have nothing to do with one
                           another. Whether or not Mr. Voltz did or did not
                           molest this thirteen-year-old had nothing to do with
                           whether or not he did or did not molest three kids
                           under the age of thirteen in the 1990’s.

             MR. MCNAMARA: I would disagree, because BA was fifteen at
             the end of 2007, the period in the Indictment.

             THE COURT: Well - -

             MR. MCNAMARA: He was much younger than that when he
             started living with Paul.

             THE COURT: BA testified that once he started puberty is when
             things changed from sexual abuse to other forms of abuse.

             Be that as it may, to ask whether or not this victim was abused
             or shown pornography completely confuses the issues. It’s other
             acts. I’m not going to allow that line of questioning, to be clear on
             what my ruling is.

(Tr. at 488-490). After the examination of Jason concluded, defense counsel consulted
with appellant and a subsequent sidebar was held:

             MR. MCNAMARA: I have subpoenaed, and the Court file will
             reflect the names, several other witnesses.

             THE COURT: Yes.

             MR. MCNAMARA: Including a next-door neighbor that runs a
             daycare.

             THE COURT: Okay.

             MR. MCNAMARA: Other relatives, other people that involve
             testimony very similar to what this young man was going to




Case No. 21 JE 0020
                                                                                    – 13 –


             give and what Alanna was going to give that the Court isn’t
             going to allow me to present. I’m not going to call them.

             THE COURT: I’m not going to allow you to ask if he’s raped or
             abused anybody else. That’s what I’m not going to allow.

             MR. MCNAMARA: Okay. It’s not just raped or abused, but any
             sexual comments, conduct. They would say no.

             THE COURT: Any conduct that is at issue in this case.

             MR. MCNAMARA: Yes. They would, in fact, say that they would
             trust their kids with Paul, and that’s what I was going to do. But I
             think it would be a waste of time in view of the Court’s rulings for
             me to parade them in and out, so I don’t want to do it.

             THE COURT: Well, I don’t want - - I don’t know what else you
             could ask them, but I’m not going to preclude you from putting
             on more witnesses.

             MR. MCNAMARA: There isn’t anything else I was going to ask
             them.

             THE COURT: Ms. Hanlin?

             MS. HANLIN: I agree. I think the ruling would be the same. I think
             none of these people have any firsthand knowledge about the
             facts that are at issue before the court now.

             MR. MCNAMARA: That’s correct.

             MS. HANLIN: I think the danger for the Defendant is that if one
             of these people says, “Oh, he would never do anything like that,”
             or “I would leave my daughter with him,” the next question out of
             my mouth is going to be, “even if he got fired for inappropriately
             texting a young girl?”



Case No. 21 JE 0020
                                                                                  – 14 –


             I don’t see a way around that. I think once you bring in people to
             start saying he’s a great guy, I think everything is fair game at
             that point.

             THE COURT: Well, I mean if - - I don’t know how the Court keeps
             him from putting someone on the stand and says, “Is he your
             neighbor? Any problems with your neighbor?” or “Is he a good
             neighbor?” I don’t know how I keep that out. That may walk the
             fine line, and at some point in time, you may cross that line in
             opening the door to character evidence.

             MR. MCNAMARA: Well, it would be character evidence.

             THE COURT: Yes.

             MR. MCNAMARA: So that’s why I should just make a record that
             I’m not calling them, even though subpoenaed, because it would
             duplicate the last two witnesses. Well, Alanna Waggoner was
             different because she received the text, but it would be the kind
             of character evidence that we’re talking about, that he never --
             they would trust their children with him, that sort of thing.

             THE COURT: The Court’s ruling is, I’m going to follow the rules
             of evidence, and you present your case however you see fit.

             MR. MCNAMARA: All right.

             THE COURT: But the Court is not going to allow any prior bad
             acts or anything that would violate 404(B) or that would invite
             error in that regard.

             MR. MCNAMARA: Or any prior good acts on our side. We aren’t
             presenting prior bad acts, but you’re saying that if we do this- -

             THE COURT: If you want to present character evidence, I’m
             telling you that is going to open the door for - -


Case No. 21 JE 0020
                                                                                          – 15 –


               MR. MCNAMARA: Okay.

               THE COURT: - - the State.

               MR. MCNAMARA: We’re good then.

(Tr. at 492-496).
       {¶34}    The trial court did not bar appellant’s counsel from calling witnesses to
testify about appellant’s good character. The court did rule that it would not allow defense
counsel to “ask if he’s[appellant] raped or abused anybody else. That’s what I’m not going
to allow.” (Tr. at 493). The court also stated that it would not permit appellant’s counsel to
ask witnesses about “[a]ny conduct that is at issue in this case.” (Tr. at 493).
       {¶35}    However, when appellant’s counsel stated that he would not waste time
by calling additional character witnesses in light of the court rulings, the court specifically
stated that it was not barring counsel from calling witnesses. (Tr. at 493-494). The court
stated that it could not prevent counsel from asking witnesses if appellant was a good
neighbor or if they had problems with him. (Tr. at 493-495). The court cautioned that
asking such questions may open the door for the prosecution to present character or
other acts evidence to rebut the testimony of appellant’s witnesses. (Tr. at 495). The court
concluded that “[t]he Court’s ruling is, I’m going to follow the rules of evidence, and you
present your case however you see fit.” (Tr. at 495). The court reiterated that it was not
going to allow prior bad acts “or anything that would violate 404(B) or that would invite
error in that regard.” (Tr. at 496). Accordingly, the trial court did not bar appellant’s counsel
from presenting his character witnesses.
       {¶36}    Appellant is correct that the court did bar appellant’s counsel from asking
Jason Van Dyke about whether he observed any inappropriate conduct, sexual
comments, or pornography when he lived with appellant. In doing so, the court explained
that it “confuses the issues. It’s other acts.” (Tr. at 490). The court also made clear that it
would not allow defense counsel to ask defense witnesses about specific acts committed
or not committed by appellant.
       {¶37}    We find that the trial court did not abuse its discretion by making this ruling.
       {¶38}    Evid. R. 405 provides:




Case No. 21 JE 0020
                                                                                      – 16 –


               (A) Reputation or Opinion. In all cases in which evidence of
               character or a trait of character of a person is admissible, proof
               may be made by testimony as to reputation or by testimony in
               the form of an opinion. On cross-examination, inquiry is
               allowable into relevant specific instances of conduct.

               (B) Specific Instances of Conduct. In cases in which character or
               a trait of character of a person is an essential element of a
               charge, claim, or defense, proof may also be made of specific
               instances of his conduct.

       {¶39}    Under the Rule, only reputation or opinion evidence is permissible
character evidence on direct examination and specific acts may be raised only on cross-
examination, unless character or a trait of character is an essential element of a charge.
See also State v. Collier, 12th Dist. No. CA2003-11-282, 2005-Ohio-944, ¶18. Character
is not an essential element of the charges in this case. Therefore, the trial court properly
ruled that asking witnesses about whether they observed instances of inappropriate
behaviors by appellant, pornography, or sexual comments, is improper specific acts
evidence used on direct examination.
       {¶40}    Further, the trial court did not bar defense counsel from asking additional
questions of Jason Van Dyke, such as his opinion of appellant or whether he would trust
appellant with children. Nor did the trial court bar counsel from presenting additional
character witnesses. The court warned appellant’s counsel that asking such questions
may open the door for the prosecution to present other bad acts of appellant. Counsel
then chose not to present additional witnesses and ask questions that could have
demonstrated appellant’s good character without delving into other acts evidence.
Appellant’s counsel could have asked Jason and the other witnesses about appellant’s
reputation or asked their opinions about him and whether they trusted appellant with
children on direct examination.
       {¶41}    Accordingly, appellant’s first assignment of error is without merit and is
overruled.
       {¶42}    In his second assignment of error, appellant asserts:



Case No. 21 JE 0020
                                                                                     – 17 –


               The prosecutor’s closing argument violated the Fifth
               Amendment Self-Incrimination Clause. (Tr. 539:5-541:15).

       {¶43}    Appellant contends that his right against self-incrimination was violated
when the prosecution made the following statements on rebuttal during closing argument:

               Can you forgive them [the accusers] for being angry that it has
               come to this? He finds it –Mr. McNamara – quote, impossible for
               these things to have happened. Impossible according to who?
               They didn’t say that these things happened when they were five.
               They said these things happened when they were seven.
               Impossible why, because Mr. McNamara says so?

               The other party in this case that has the right to call any witness
               to the stand that they want is the Defendant. He can call any
               witnesses he wants. Did any witness come to the stand and tell
               you that these [accusations] are impossible?

(Tr. at 539). Appellant’s counsel objected, stating that the prosecution had “objected and
stopped our witnesses from testifying about those things.” (Tr. at 539). The prosecution
responded that, “[t]here was no witness who was going to testify that this was impossible.”
(Tr. at 539). The court asked counsel to approach the bench and the following dialogue
occurred:

               THE COURT: The objection?

               MR. MCNAMARA: Well, she’s implying bad character after
               objecting to the evidence of good character that we were
               trying to - -

               MS. HANLIN: No, I’m not.

               MR. MCNAMARA: - - present.

               MS. HANLIN: No. I’m not. His words were that it was impossible
               that this abuse happened. That has nothing to do with his


Case No. 21 JE 0020
                                                                                     – 18 –


               witnesses, none of whom were present for any of the alleged
               abuse.

               THE COURT: I think his objection was to that comment that he
               could have called witnesses.

               MR. MCNAMARA: Yes, and they would have all said, “It’s
               impossible for him to have done it. He’s not that kind of guy.”

               MS. HANLIN: They would never have been permitted to testify
               to that. They would never have been permitted to testify during
               some period of time, where they were neither present nor where
               they lived, that something did or didn’t happen.


               THE COURT: I get that. I don’t want any - - I don’t even want a
               hint of - - the Jury could have construed that it’s why the
               Defendant didn’t testify, and I don’t want any - -

               MS. HANLIN: No.

               THE COURT: - - hint of that at all. So I’m going to ask you to
               move on - -

               MS. HANLIN: Yes.

               THE COURT: - - and get off of that.

               MS. HANLIN: Okay.

Tr. at 540-541.
       {¶44}      Appellant   quotes the   Fifth   Amendment protection     against self-
incrimination and cites cases holding that it is “improper for a prosecutor to comment upon
a defendant’s failure to testify.” State v. Gapen, 104 Ohio St.3d 358, 2004-Ohio-6548, ¶
103 (citing Griffin v. California, 380 U.S. 609, 613, 85 S.Ct. 1229, 14 L.Ed.2d 106 (1965).
Appellant acknowledges that a prosecutor may comment on a defendant’s failure to
present evidence to support his case. State v. Collins, 89 Ohio St.3d 524, 527, 2000-


Case No. 21 JE 0020
                                                                                     – 19 –


Ohio-231. However, he asserts that the trial court is in the best position to oversee the
prosecution’s closing argument and the court here even noticed that the jury could have
construed the prosecution’s statement as commenting on his failure to testify.
       Appellant asserts that “[i]nference and context matter,” and he notes that a
prosecutor’s statements need not directly or specifically refer to a defendant’s failure to
testify. Citing Gapen, appellant asserts that the standard is whether the prosecutor’s
closing statement “was of such character that the jury would naturally and necessarily
take it to be a comment on the failure of the accused to testify.” Id. at 103. He refers to
two aspects of the prosecution’s statements that met that standard.
       {¶45}   Appellant first notes that the prosecution addressed witness testimony
rather than physical evidence when it stated that he “has the right to call any witness to
the stand” and he failed to present any witness testimony “to tell you that these
[accusations] are impossible.” (Tr. at 539). He points out that had the State referred to a
lack of exonerating physical evidence rather than witness testimony, less risk existed of
a jury interpreting the comment to be a statement concerning his failure to testify. State
v. Foth, 10th Dist. Franklin No. 95APA12-1621, 1996 WL 465250 (Aug. 15, 1996)(where
evidence not overwhelming and verdict turned on credibility of witnesses, prosecution’s
six comments in closing argument suggesting that the jury could infer that appellant was
guilty from the fact that he contacted an attorney violates appellant’s Sixth Amendment
right to counsel).
       {¶46}   Appellant also contends that the context of the prosecution’s comment
suggested that he was one of the witnesses who failed to testify. He notes that the
comment did not mention his family and their failure to testify, or his friends, neighbors,
or coworkers. Rather, the prosecution referred to only two people: appellant and counsel.
Appellant further contends that the prosecution’s comments were not harmless error
because they were presented in rebuttal and he thus had no opportunity to counter them.
       {¶47}   This assignment of error is without merit. The Fifth Amendment provides
that “No person…shall be compelled in any criminal case to be a witness against himself.”
The state “may comment on the failure of the defense to offer evidence in support of its
case.” State v. Wilks, 154 Ohio St.3d 359, 2018-Ohio-1562, 114 N.E.3d 1092, ¶ 184,
citing State v. McKnight, 107 Ohio St.3d 101, 2005-Ohio-6046, 837 N.E.2d 315, at ¶ 293.



Case No. 21 JE 0020
                                                                                         – 20 –


“Such comments do not imply that the burden of proof has shifted to the defense, nor do
they necessarily constitute a penalty on the defendant's exercise of his Fifth Amendment
right to remain silent.” Id., quoting Collins, 89 Ohio St.3d at 527–528, 733 N.E.2d 1118.
       {¶48} Further, the prosecution may comment on a defendant’s failure to call
witnesses. Wilks, 154 Ohio St.3d 359, 2018-Ohio-1562, 114 N.E.3d 1092, at ¶ 184. In
Wilks, the Ohio Supreme Court found it permissible for the prosecution to state in closing
argument that the defense failed to call a particular witness and failed to call any other
witness. Id. at ¶ 185. The Court found that the prosecution may reiterate on rebuttal that
the defense had the right to call witnesses, just like the State. Id. at ¶ 186.
       {¶49} Here, the transcript shows that the assistant prosecutor did not directly
comment on appellant’s failure to testify. She stated that the defendant had the right to
call any witness to the stand and she asked the jury if any witness had taken the stand to
testify that the accusations against appellant were impossible. These statements do not
rise to the level of commenting on appellant’s failure to testify.
       {¶50} Further, the prosecution’s statements are not such that “the jury would
naturally and necessarily” construe them as comments on appellant’s failure to testify.
The statements are similar to those made in Wilks in that they concerned appellant’s lack
of presentation of evidence through witness testimony. While the trial court did state at
sidebar that “the Jury could have construed that is why the Defendant didn’t testify,” this
statement is part of a longer statement that was preceded and followed by the court’s
indication that it did not want any “hint” of commenting on appellant’s failure to testify. (Tr.
at 541). Accordingly, the court was stressing to the prosecution that it should be careful
to avoid any comment close to being a comment on appellant’s failure to testify.
       {¶51} In addition, defense counsel’s objection during closing was not based on
the prosecution’s statements constituting comments on appellant’s failure to testify.
Rather, counsel argued that the statements were “implying bad character after objecting
to the evidence of good character that we were trying to - - present.” (Tr. at 540).
Appellant’s counsel explained that he could have called witnesses “and they would have
all said, ‘[I]t’s impossible for him to have done it. He’s not that kind of guy.’” (Tr. at 540).
He does not assert that the prosecution’s statements are comments or inferences on
appellant’s failure to testify.



Case No. 21 JE 0020
                                                                                           – 21 –


       {¶52} Moreover, the trial court issued a jury instruction stating: “It is not necessary
that the Defendant take the witness stand in his own defense. He has a Constitutional
right not to testify. The fact that the Defendant did not testify must not be considered by
you for any purpose.” (Tr. at 555). Accordingly, the trial court’s instruction would have
cured any misconception or inference by the jury when it instructed the jury that they could
not consider appellant’s failure to testify for any reason.
       {¶53} For these reasons, appellant’s second assignment of error is without merit
and is overruled.
       {¶54} In appellant’s third assignment of error, he asserts:

              The cumulative effect of Error 1 and Error 2 is not “harmless
              beyond a reasonable doubt.”

       {¶55} Appellant contends that even if we find that prejudice from either
Assignment of Error One or Assignment of Error Number Two is not harmless beyond a
reasonable doubt, the cumulative prejudice of both errors is not harmless beyond a
reasonable doubt. He submits that no physical evidence of the crimes exists and the only
evidence is based upon “recovered lost memories” by accusers who were young children
over a decade ago and are now adults who recently remembered these events. Appellant
cites State v. DeMarco, 31 Ohio St.3d 191, 509 N.E.2d 1256 (1987) in support of
reversing a conviction when the cumulative effect of errors is not harmless beyond a
reasonable doubt, even if no single trial error rises to the level of prejudicial error.
       {¶56} Under the doctrine of cumulative error, “a conviction will be reversed where
the cumulative effect of errors in a trial deprives a defendant of the constitutional right to
a fair trial even though each of numerous instances of trial court error does not individually
constitute cause for reversal.” State v. Garner, 74 Ohio St.3d 49, 64, 656 N.E.2d 623
(1995).
       {¶57} It appears that a cumulative error analysis is not necessary in this case, as
we find that appellant's Assignments of Error Numbers One and Two are without merit.
       {¶58} Accordingly, appellant’s third assignment of error is without merit and is
overruled.
       {¶59} In Assignment of Error 4, appellant asserts:



Case No. 21 JE 0020
                                                                                     – 22 –


               The verdict is contrary to the manifest weight of the
               evidence.

       {¶60} In Assignment of Error 5a, appellant asserts:

               The convictions on Counts 3 and 11 (pandering obscenity)
               are not supported by legally sufficient evidence or, in the
               alternative, are contrary to the manifest weight of the
               evidence. (Tr. passim; Verdict Forms 7 & 32).

       {¶61} In Assignment of Error 5b, appellant asserts:

               The trial judge erred by overruling Mr. Voltz’s Crim. R. 29
               motion for acquittal on Counts 3 and 11. (Tr. 465:3-468:4,
               esp. 468:2-4).

       {¶62}    Appellant asserts that sufficient evidence does not support his convictions
for pandering obscenity because the prosecution presented no evidence showing beyond
a reasonable doubt that: he created video recordings of sexual acts of the victims; if a
video recording existed, it captured the children; or if a video recording existed, it was
obscene. He submits that the trial court erred by not granting his Crim. Rule 29 motion
for a directed verdict as to these counts. His counsel did move for acquittal on the
pandering obscenity charges after the State presented its case-in-chief. (Tr. at 465-468).
The court denied the motion.
       {¶63}    Appellant correctly recites Counts 3 and 11 of the indictment as alleging
that he “did…create, reproduce, or publish obscene material that has a minor as one of
its participants or portrayed observers, in violation of Section 2907.321(A)(5) of the Ohio
Revised Code.” He points out that the indictment language is actually R.C.
2907.321(A)(1), even though the indictment states that the applicable statute is R.C.
2907.321(A)(5). He notes in his brief that the jury instructions matched the indictment
language and both parties approved the jury instructions. (Appellant’s Br. at 26, fn. 4).
       {¶64}    In any event, appellant asserts that the only evidence of a video recording
came from the testimony of EA and CS, who testified that they saw him recording them
with a handheld video camera. Appellant asserts that this testimony failed to establish


Case No. 21 JE 0020
                                                                                      – 23 –


beyond a reasonable doubt that the camera was on and functional, the camera had a
tape, CD or hard drive recording medium, the lens cap was off, he pressed the “record”
button, the camera recorded, and he was not play-acting at recording for the purpose of
encouraging the actors’ conduct. Appellant also challenges the testimony of EA and CS
as weak because they were seven years old at the time of the incident and they had
forgotten the entire incident until they were adults.
       {¶65}   Appellant also contends that even if a video recording was made, no
evidence demonstrated that it captured either or both of the children or that the content
of any recording was “obscene.” He notes that determining whether material is obscene
is a question of fact and the definition of obscenity under R.C. 2907.01(F) is
unconstitutional as written. However, he acknowledges that the Ohio Supreme Court in
State v. Burgun, 56 Ohio St.2d 354, 384 N.E.2d 255 (1978) held that the definition of
obscenity in R.C. 2907.01(F) “is neither unconstitutionally overbroad or void for
vagueness” when it is authoritatively construed to incorporate the guidelines prescribed
in Miller v. California, 413 U.S. 15, .93 S.Ct. 2607, 37 L.Ed.2d 419 (1973). He submits
that when the record fails to include a copy of the alleged recording or material, it cannot
be presumed to be obscene. He cites In re M.W., 5th Dist. Licking No. 2018 CA 0021,
2018-Ohio-5227 in support as holding that testimony describing sexual activity in the
contents of a video recording was legally insufficient to establish that the recording was
obscene.
       {¶66} Finally, appellant asserts that even if EA or CS had testified that they saw
a video recording that he made, and even if the prosecutor asked them to describe the
contents of the recording, Evid. R. 1002 would have excluded that testimony because
there exists no original or duplicate of the video recording to prove its contents.
       {¶67}   “We address the sufficiency argument before the manifest weight
argument because if a conviction is not supported by sufficient evidence, the defendant
cannot be retried due to the attachment of jeopardy.” State v. Sykes, 7th Dist. Mahoning
No. 20 MA 97, 2018-Ohio-983, ¶ 11 citing State v. Thompkins, 78 Ohio St.3d 380, 678
N.E.2d 541 (1997).
       {¶68} Sufficiency of the evidence is the legal standard applied to determine
whether the case may go to the jury or whether the evidence is legally sufficient as a



Case No. 21 JE 0020
                                                                                           – 24 –


matter of law to support the verdict. State v. K.A.T., 7th Dist. Mahoning No. 20 MA 97,
2021-Ohio-4293, ¶ 13 citing State v. Smith, 80 Ohio St.3d 89, 113, 684 N.E.2d 668
(1997); State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). Sufficiency
is a test of adequacy. Thompkins, 78 Ohio St.3d at 386. Whether the evidence is legally
sufficient to sustain a verdict is a question of law. Id. In reviewing the record for sufficiency,
the relevant inquiry is whether, after viewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements proven
beyond a reasonable doubt. Smith, 80 Ohio St.3d at 113, citing State v. Goff, 82 Ohio
St.3d 123, 138, 694 N.E.2d 916 (1998). When evaluating the sufficiency of the evidence
to prove the elements, it must be remembered that circumstantial evidence has the same
probative value as direct evidence. State v. Thorn, 7th Dist. Belmont No. 16 BE 0054,
2018-Ohio-1028, ¶ 34, citing State v. Jenks, 61 Ohio St.3d 259, 272-273, 574 N.E.2d 492
(1991)(superseded by state constitutional amendment on other grounds).
       {¶69} In addition, the same standard of review for reviewing a sufficiency of the
evidence challenge applies to challenge a trial court's denial of a Crim. R. 29 motion for
acquittal. State v. Thomas, 7th Dist. Mahoning Nos., 18 MA 0132 and 19 MA 0034, 2020-
Ohio-3637, ¶ 10, citing State v. Williams, 74 Ohio St.3d 569, 576, 660 N.E.2d 724 (1996).
Crim. R. 29 provided, “[t]he court on motion of a defendant or on its own motion, after the
evidence on either side is closed, shall order the entry of a judgment of acquittal of one
or more offenses charged in the indictment, information, or complaint, if the evidence is
insufficient to sustain a conviction of such offense or offenses.”
       {¶70} While a sufficiency of the evidence challenge tests the burden of
production, a manifest weight challenge tests the burden of persuasion. Thompkins, 80
Ohio St.3d 89, 390 (Cook, J., concurring). Consequently, the court does not evaluate
witness credibility when reviewing a sufficiency challenge. State v. Yarbrough, 95 Ohio
St.3d 227, 233, 2002-Ohio-2126, 747 N.E.2d 216, ¶ 79. Instead, the court looks at
whether the evidence is sufficient if believed. Id. at ¶ 82.
       {¶71} R.C. 2907.321(A)(1) states:

               (A) No person, with knowledge of the character of the material
               or performance involved, shall do any of the following:




Case No. 21 JE 0020
                                                                                       – 25 –


                        (1) Create, reproduce, or publish any obscene material
                        that has a minor or impaired person as one of its
                        participants or portrayed observers.

       {¶72}    The trial court instructed the jury that appellant was charged with
pandering obscenity and they could find appellant guilty of these crimes only if they found
beyond a reasonable doubt that “on or about 1999 through 2010, and in Jefferson County,
Ohio, the Defendant Paul Stanley Voltz, with knowledge of the character of the material
or performance involved, did create, reproduce, or publish obscene material that has a
minor as one of its participants or portrayed observers.” (Tr. at 560). The court went on
to define the words “knowingly” and “obscene.” (Tr. at 560-561).
       {¶73} R.C. 2907.01(J) defines “material” as “any book, magazine, newspaper,
pamphlet, poster, print, picture, figure, image, description, motion picture film,
phonographic record, or tape, or other tangible thing capable of arousing interest through
sight, sound, or touch and includes an image or text appearing on a computer monitor,
television screen, liquid crystal display, or similar display device or an image or text
recorded on a computer hard disk, computer floppy disk, compact disk, magnetic tape, or
similar data storage device.”
       {¶74} R.C. 2907.01(F) defines “obscene” by stating that:

               When considered as a whole, and judged with reference to
               ordinary adults or, if it is designed for sexual deviates or other
               specially susceptible group, judged with reference to that group,
               any material or performance is “obscene” if any of the following
               apply:

                        (1) Its dominant appeal is to prurient interest;

                        (2) Its dominant tendency is to arouse lust by displaying
                        or   depicting   sexual   activity,   masturbation,   sexual
                        excitement, or nudity in a way that tends to represent
                        human beings as mere objects of sexual appetite;




Case No. 21 JE 0020
                                                                                        – 26 –


                      (3) Its dominant tendency is to arouse lust by displaying
                      or depicting bestiality or extreme or bizarre violence,
                      cruelty, or brutality;

                      (4) Its dominant tendency is to appeal to scatological
                      interest by displaying or depicting human bodily functions
                      of elimination in a way that inspires disgust or revulsion in
                      persons with ordinary sensibilities, without serving any
                      genuine scientific, educational, sociological, moral, or
                      artistic purpose;

                      (5) It contains a series of displays or descriptions of
                      sexual activity, masturbation, sexual excitement, nudity,
                      bestiality, extreme or bizarre violence, cruelty, or brutality,
                      or human bodily functions of elimination, the cumulative
                      effect of which is a dominant tendency to appeal to
                      prurient or scatological interest, when the appeal to such
                      an interest is primarily for its own sake or for commercial
                      exploitation, rather than primarily for a genuine scientific,
                      educational, sociological, moral, or artistic purpose.

       {¶75} Appellant is correct that no videos, images, or photos were produced at
trial in his case. However, he cites no statute or case requiring the State to produce such
evidence at trial or to prove any of the elements that he cited in order to sustain a
pandering obscenity conviction.
       {¶76} In State v. Paquette, 2d Dist. Clark No. 08-CA-29, 2009-Ohio-1961, a father
engaged in a six-year incestuous relationship with his daughter, which began when she
was 12 years old. She disclosed the abuse when she was 18 years old after she had
moved out of the house. As part of the investigation, the police recorded her phone call
to her father in which he disclosed that he took obscene pictures of her and took pictures
of the two of them engaged in sexual intercourse.
       {¶77} Among other charges, Paquette was convicted of pandering obscenity
under R.C. 2907.321(A)(1). Id. at ¶ 1. He asserted on appeal that insufficient evidence


Case No. 21 JE 0020
                                                                                       – 27 –


supported this conviction because the State failed to produce the photos. He asserted
that the law required production of the photos before the jury could convict him.
       {¶78} The appellate court disagreed, holding that, “[i]ndeed, circumstantial
evidence alone may satisfy an element of an offense, because ‘[c]ircumstantial evidence
and direct evidence inherently possess the same probative value and therefore should
be subjected to the same standard of proof.’ ” Id. at ¶ 92, quoting State v. Jenks, 61 Ohio
St.3d 259, 574 N.E.2d 492 (1991)(paragraph one of the syllabus). The court also relied
on Evid. R. 1004, which provides that “[t]he original is not required, and other evidence of
the contents of a writing, recording, or photograph is admissible if: (1) Originals lost or
destroyed. All originals are lost or have been destroyed, unless the proponent lost or
destroyed them in bad faith; or (2) Original not obtainable. No original can be obtained by
any available judicial process or procedure* * *. ”
       {¶79} The Second District noted that no Ohio court had previously addressed this
issue, so it looked to other jurisdictions with similar pandering obscenity statutes. Id. at ¶
93. The court cited State v. Lubotsky, 148 Wis.2d 435, 434 N.W.2d 859 (1988), where
the Wisconsin appellate court held that pandering obscenity did not require the production
of photographs in order to establish the crime. The Wisconsin court held that if it accepted
that argument, “we would be grafting an additional element onto the statute. Subsection
(2) is directed against the creation of such materials, not the possession.” Id. at 440, 434
N.W.2d 859 (Emphasis added.). The Lubotsky Court explained that “[c]ertainly, the
person who takes numerous lewd photographs and is able to dispose of them, perhaps
for profit, is no less culpable than someone with one lewd photograph hidden in a wallet.”
Id.
       {¶80} The Paquette Court also relied upon Green v. United States, 948 A.2d 554,
564, n.12, where a District of Columbia appellate court stated that, “[r]equiring the
government to produce the photographs that were taken would place the only evidence
sufficient for a conviction in the exclusive possession of the suspect, who could become
aware of an investigation into his activities before his arrest and destroy the evidence.”
Paquette, 2009-Ohio-1961, ¶ 93, quoting Green, 948 A.2d at 564 n. 12.
       {¶81} Upon analyzing the caselaw from other jurisdictions, the Paquette Court
held that R.C. 2907.321(A)(1) criminalized the creation of obscene materials, and not the



Case No. 21 JE 0020
                                                                                      – 28 –


possession of such materials. The Court therefore held that circumstantial evidence was
sufficient to prove the charge and the prosecution was not required to produce the
photographs in order to sustain the conviction. Paquette, 2009-Ohio-1961, at ¶ 94.
       {¶82} Similarly here, the State produced the testimony of EA and CS, who both
testified that they saw appellant recording them with a handheld video camera while he
instructed them to perform sexual acts with one another. EA testified that “Paul would
have [CS] and I perform sexual acts together and he would instruct us on what to do.
Sexual acts being everything, so penetration, handjobs, blowjobs, fingering, all of it, and
he recorded us while he told us what to do to each other.” (Tr. at 288). She stated that
she saw appellant masturbating and recording them with a handheld video recorder. (Tr.
at 288-289). EA also testified that appellant told them that they were popular movie stars.
(Tr. at 289).
       {¶83} CS testified that appellant instructed EA to perform oral sex on him and he
saw appellant recording the sexual acts. (Tr. at 349). CS testified that appellant also
instructed EA and CS to have sexual intercourse while he recorded them. (Tr. at 349-
350). He stated that appellant told them while recording that people enjoyed it and he
called them movie stars. (Tr. at 350).
       {¶84}    Based on Paquette, this testimony constitutes sufficient evidence for
purposes of R.C. 2907.321(A)(1) and actual videos, images or photographs were not
required in order to convict appellant under the statute. The testimony of EA and CS also
constitutes legally sufficient circumstantial evidence to establish that the video recording
captured both of them engaging in sexual conduct and that such conduct was obscene,
since appellant instructed them to engage in sexual acts at the ages of seven years old
and he recorded those acts with a video camera.
       {¶85} Appellant relies on In re M.W., 5th Dist. Licking No. 2018 CA 0021, 2018-
Ohio-5227 to assert that witness testimony is insufficient to prove that the contents of a
video recording were obscene or harmful. There, the juvenile appellant recorded his minor
girlfriend performing oral sex on him and showed part of the video to other juveniles at
school. A complaint was filed alleging that the appellant was delinquent for pandering
obscenity involving a minor and disseminating matter harmful to juveniles, among other
allegations. Police were unable to unlock the appellant’s cell phone to obtain the video



Case No. 21 JE 0020
                                                                                        – 29 –


because the appellant would not provide the passcode. Thus, the prosecution had no
video or images to produce as evidence.
       {¶86} At the adjudication hearing, one juvenile testified that he briefly looked at
the video and could not identify the participants, but it looked like it showed the appellant’s
penis and a girl that looked like the appellant’s former girlfriend. He testified that he saw
no female nudity in the video, and no movement. A second witness testified that he saw
an erect penis in the video that was distant from the female’s face and he saw no
movement in the video. The appellant was found delinquent on all charges and appealed
the delinquency finding on pandering and harmful dissemination.
       {¶87} The M.W. Court noted that because the appellant’s counsel had not raised
this issue at the adjudication hearing, it would conduct only a plain error review. The court
held that the best evidence rule under Evid. R. 1002 should have barred the testimony
regarding the video because the State failed to show that it could not have obtained the
video by a judicial procedure or by attempts to obtain the passcode from the appellant in
order for the exception to apply. 2018-Ohio-5227, at ¶ 65. However, the court ruled that
because Ohio lacked legal guidance on this evidentiary issue, the allowance of the
witnesses to testify did not result in an obvious defect that affected the outcome of the
adjudication.
       {¶88} Here, there are no video recordings or images. Police searched appellant’s
home and his devices, but recovered no evidence because so many years had passed
since appellant left the home where the abuse occurred. (Tr. at 451-452). The Evid. R.
1004(2) exception would apply and no original recording was needed. The testimony of
EA and CS was sufficient as they each testified that they saw appellant recording them
with his handheld video camera as he directed them to perform sexual acts and to engage
in sexual intercourse when they were seven years old. For these reasons, this Court finds
no merit to appellant’s assertion that insufficient evidence was presented as to his
pandering obscenity convictions and this assertion is overruled.
       {¶89} Appellant also asserts that his pandering obscenity convictions are against
the manifest weight of the evidence. Weight of the evidence concerns “the inclination of
the greater amount of credible evidence, offered in a trial, to support one side of the issue
rather than the other.” Thompkins, 78 Ohio St.3d at 387. Although the effect of the



Case No. 21 JE 0020
                                                                                        – 30 –


evidence in inducing belief is evaluated, weight of the evidence is not a question of
mathematics. Id. A weight of the evidence review considers whether the state met its
burden of persuasion. Id. at 390 (Cook, J., concurring) (as opposed to the burden of
production involved in a sufficiency review). When a defendant claims that a conviction is
contrary to the manifest weight of the evidence, the appellate court reviews the entire
record, weighs the evidence and all reasonable inferences, considers the credibility of
witnesses, and determines whether the trier of fact clearly lost its way and created such
a manifest miscarriage of justice that the conviction must be reversed and a new trial
ordered. State v. Lang, 129 Ohio St.3d 512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 220,
citing Thompkins, 78 Ohio St.3d at 387.
       {¶90} “[T]he weight to be given the evidence and the credibility of the witnesses
are primarily for the trier of the facts.” State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-
6524, 960 N.E.2d 955, ¶ 118, quoting State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d
212 (1967), paragraph one of the syllabus. The trier of fact occupies the best position
from which to weigh the evidence and judge the witnesses’ credibility by observing their
gestures, voice inflections, and demeanor. Seasons Coal Co. v. Cleveland, 10 Ohio St.3d
77, 80, 461 N.E.2d 1273 (1984).
       {¶91} Where a case was tried by a jury, only a unanimous appellate court can
reverse on manifest weight of the evidence grounds. Ohio Constitution, Article IV, Section
3(B)(3). The power of the court of appeals to sit as the “thirteenth juror” is limited in order
to preserve the jury's primary function of weighing the evidence. Thompkins, 78 Ohio
St.3d at 389.
       {¶92} We find that the jury did not clearly lose its way by convicting appellant of
pandering obscenity. The jury could find the testimony of EA and CS credible that they
saw appellant with a handheld video camera recording them engaging in sexual acts with
one another. The jury could weigh this testimony and find it credible.
       {¶93} Appellant also contends that evidence was lacking to convict him on two
counts of pandering obscenity because Counts 3 and 11 contain identical language, there
was no physical evidence, and EA and CS testified to the same single incident of him
video recording them engaging in sexual intercourse. Appellant cites State v. Stone, 1st
Dist. No. C-040323, 2005-Ohio-5206, ¶ 10 for support that “[t]he ‘prosecution-unit for child



Case No. 21 JE 0020
                                                                                          – 31 –


pornography is ‘each individual image.’ ” He contends that even if sufficient evidence
existed of a video, the one video cannot support two convictions.
       {¶94} EA and CS appear to testify to the same instance of seeing appellant video
recording them engaged in sexual conduct and intercourse with each other. (Tr. at 288-
289, 348-350, 377-379). Further, the prosecution appeared to concede during closing
argument that Counts 3 and 11 stem from the same filming. (Tr. at 517).
       {¶95} Defense counsel raised this issue in a Crim. R. 29 motion for acquittal after
the close of the state’s case-in-chief. Counsel asserted that sufficient evidence was
lacking for Counts 3 and 11 because no video was found containing any obscene
material, and no evidence showed that there was film in the camera or that any video was
ever made. (Tr. at 465-466). The State responded that the testimony of EA and CS
established evidence of appellant creating a video recording. (Tr. at 466-467). The trial
court agreed with the State and overruled appellant’s Crim. R. 29 motion.
       {¶96} Insofar as this assertion concerns the sufficiency of or the manifest weight
of the evidence to sustain the convictions, the above analyses apply. Therefore, we find
that the trial court did not abuse its discretion by overruling appellant’s Crim. R. 29 motion.
       {¶97} To the extent that appellant raises a merger issue, this was not raised or
argued before or at trial. Accordingly, only a plain error review under Crim. R. 52(B) would
apply. State v. Sanders, 2d Dist. Clark No. 2019-CA-86, 2021-Ohio-2431, at ¶ 34
(“Sanders cannot prevail on his merger claim unless he shows that ‘(1) there was an error,
(2) the error was ‘plain,’ i.e., obvious, and (3) the error affected substantial rights.’ ” State
v. Tench, 156 Ohio St.3d 955, 2018-Ohio-5205, 123 N.E.3d 955, ¶ 217, citing State v.
Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002)).
       {¶98} The Double Jeopardy Clause of the Fifth Amendment to the United States
Constitution provides that no person shall “be subject for the same offence to be twice
put in jeopardy of life or limb.” The Fourteenth Amendment applies double jeopardy
protections to Ohio citizens and the Ohio Constitution provides this protection as well.
Benton v. Maryland, 395 U.S. 784, 794, 89 S.Ct. 2056, 23 L.Ed.2d 707 (1969); Ohio
Constitution, Article I, Section 10. One of the protections under the Double Jeopardy
Clause is against “multiple punishments for the same offense.” North Carolina v. Pearce,




Case No. 21 JE 0020
                                                                                      – 32 –


395 U.S. 711, 717, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), overruled on other grounds,
Alabama v. Smith, 490 U.S. 794, 109 S.Ct. 2201, 104 L.Ed.2d 865 (1989).
       {¶99} R.C. 2941.25 provides:

               (A) Where the same conduct by defendant can be construed to
              constitute two or more allied offenses of similar import, the
              indictment or information may contain counts for all such
              offenses, but the defendant may be convicted of only one.

              (B) Where the defendant's conduct constitutes two or more
              offenses of dissimilar import, or where his conduct results in two
              or more offenses of the same or similar kind committed
              separately or with a separate animus as to each, the indictment
              or information may contain counts for all such offenses, and the
              defendant may be convicted of all of them.

       {¶100} “R.C. 2941.25(A) allows only a single conviction for conduct that
constitutes ‘allied offenses of similar import.’ But under R.C. 2941.25(B), a defendant
charged with multiple offenses may be convicted of all the offenses if any one of the
following is true: (1) the conduct constitutes offenses of dissimilar import, (2) the conduct
shows that the offenses were committed separately, or (3) the conduct shows that the
offenses were committed with separate animus.” State v. Ruff, 143 Ohio St.3d 114, 2015-
Ohio-995, 34 N.E.3d 892, citing State v. Moss, 69 Ohio St.2d 515, 519, 433 N.E.2d 181
(1982).
       {¶101} Appellant relies on State v. Stone, 1st. Dist. Hamilton No. C-040323,
2005-Ohio-5206, to assert that the one recording that both EA and CS testified to
constitutes one offense, even if it depicts two victims. In Stone, the appellate court held
that multiple counts of pandering obscenity were not allied offenses of similar import
because each time Stone downloaded an image on his computer and saved it, he
recommitted himself to a new act of child pornography. 2005-Ohio-5206, at ¶ 9. That court
cited to other jurisdictions where courts had considered a “proper prosecution-unit,” as
each individual image.
       {¶102} However, in State v. Ruff, at ¶ 26, the Ohio Supreme Court explained:


Case No. 21 JE 0020
                                                                                   – 33 –


              The evidence at trial or during a plea or sentencing hearing will
              reveal whether the offenses have similar import. When a
              defendant's conduct victimizes more than one person, the harm
              for each person is separate and distinct, and therefore, the
              defendant can be convicted of multiple counts. Also, a
              defendant's conduct that constitutes two or more offenses
              against a single victim can support multiple convictions if the
              harm that results from each offense is separate and identifiable
              from the harm of the other offense. We therefore hold that two or
              more offenses of dissimilar import exist within the meaning of
              R.C. 2941.25(B) when the defendant's conduct constitutes
              offenses involving separate victims or if the harm that results
              from each offense is separate and identifiable.

       {¶103} The Court explained that in other cases, it had held that when a
defendant's conduct puts more than one person at risk, “that conduct could support
multiple convictions because the offenses were of dissimilar import.” Id. at ¶ 23, citing
State v. Jones, 18 Ohio St.3d 116, 118, 480 N.E.2d 408 (1985) (two offenses of dissimilar
import found because even though there was only one car accident, the defendant’s
conduct killed two people); and State v. Franklin, 97 Ohio St.3d 1, 2002-Ohio-5304, 776
N.E.2d 26, ¶ 48 (defendant set one fire, but six offenses of dissimilar import were found
because of the risk of injury to each person).
       {¶104} In State v. Hipps, 7th Dist. Mahoning No. 16 MA 0098, 2017-Ohio-7707,
we agreed with the court’s explanation in State v. Starcher, 5th Dist. Stark No.
2015CA00058, 2015-Ohio-5250, that:

              *** the children depicted in the images or videos are the victims
              of the pandering offenses. [State v. Duhamel, 8th Dist.
              Cuyahoga No. 102346, ¶ 61, citing State v. Meadows, 28 Ohio
              St.3d 43, 49, 503 N.E.2d 697 (1986). Further, [e]ach video and
              image presents a different child or group of children. Individuals
              who view or circulate child pornography harm the child in several



Case No. 21 JE 0020
                                                                                    – 34 –


             ways (1) by perpetuating the abuse initiated by the creator of the
             material, (2) by invading the child's privacy, and (3) by providing
             an economic motive for producers of child pornography. U.S. v.
             Norris, 159 F.3d 926 (5th Cir. 1998). As previously stated, the
             dissemination of child pornography exacerbates and continues
             the exploitation and victimization of the individual child. [New
             York v. Ferber, 458 U.S. 747 at 759, 102 S.Ct. 3348, 73 L.Ed.2d
             1113 [ (1982) ]; see also U.S. v. Sherman, 268 F.3d 539, 545
             (7th Cir. 2001) (even a “passive consumer who merely receives
             or possesses the images directly contributes to this continuing
             victimization.”).

      {¶105}    While Hipps also involved multiple videos with multiple child victims,
appellant’s conduct in this case of creating one video recording inflicted harm on each of
the children he filmed. EA and CS suffered individual harm, victimization, and privacy
invasion from one video recording. Consequently, we find that two pandering obscenity
offenses and convictions were warranted.
      {¶106}    Accordingly, appellant’s Assignments of Error Numbers 4, 5a, and 5b are
without merit and are overruled.
      {¶107}    In Assignment of Error 6, appellant asserts:

             The jury convicted on three counts of anal rape of CS, even
             though there is “legally sufficient” evidence of only two
             such rapes. (Tr. passim; Verdict Forms 20-23, 24-27, 28-31).

      {¶108}    Appellant contends that CS’s testimony was insufficient to establish three
instances of rape by anal intercourse beyond a reasonable doubt. He argues that one of
the convictions in Counts 8, 9, or 10 for the anal rape of CS must be reversed.
      {¶109}    Again, in reviewing the record for sufficiency, the relevant inquiry is
whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements proven beyond a reasonable
doubt. Smith, 80 Ohio St.3d at 113, citing Goff, 82 Ohio St.3d 123, 138, 694 N.E.2d 916
(1998). When evaluating the sufficiency of the evidence to prove the elements, it must be


Case No. 21 JE 0020
                                                                                     – 35 –


remembered that circumstantial evidence has the same probative value as direct
evidence. Thorn, 7th Dist. Belmont No. 16 BE 0054, 2018-Ohio-1028, ¶ 34, citing Jenks,
61 Ohio St.3d 259, 272-273, 574 N.E.2d 492 (1991)(superseded by state constitutional
amendment on other grounds).
       {¶110}   Appellant was charged with three counts of rape of CS by anal
intercourse pursuant to R.C. 2907.02(A)(1)(b). That section provides in relevant part that:

              (A)(1) No person shall engage in sexual conduct with another
              who is not the spouse of the offender or who is the spouse of the
              offender but is living separate and apart from the offender, when
              any of the following applies:

              ***

                      (b) The other person is less than thirteen years of age,
                      whether or not the offender knows the age of the other
                      person.

       {¶111}   Sexual conduct is defined under R.C. 2907.01(A) as:

              vaginal intercourse between a male and female; anal
              intercourse,      fellatio,   and   cunnilingus   between   persons
              regardless of sex; and, without privilege to do so, the insertion,
              however slight, of any part of the body or any instrument,
              apparatus, or other object into the vaginal or anal opening of
              another. Penetration, however slight, is sufficient to complete
              vaginal or anal intercourse.

       {¶112}   Sufficient evidence existed to establish that three instances of anal
intercourse occurred between appellant and CS. CS testified as follows at trial:

              Q Were there other sexual acts that this Defendant committed
              against you?

              A [CS]: There were.



Case No. 21 JE 0020
                                                                                  – 36 –


             Q: Can you describe those for the Jury, please.

             A: He anally raped me.

             Q: Are you able to estimate how many times that happened to
             you?

             A: I would say two or three.

             Q: Okay. Tell me what you remember about those acts.

             A: I remember that he told me that he was going to continue to
             do it until he could finish without my penis getting erect.

             Q: Did you experience pain during those acts of anal intercourse
             with the Defendant?

             A: I did.

             Q: I don’t know how else to say this explicitly. Were you the same
             age range that you’re talking about with the other acts?

             A: I believe so.

             Q: Was he able to fully penetrate you anally?

             A: No, and he made a comment about that as well.

             Q: Okay. What was the comment about that?

             A: He said that he couldn’t put it all the way in or else people
             would know.

             Q: And you’re saying that happened anywhere between two to
             three times?

             A: Yes.




Case No. 21 JE 0020
                                                                                     – 37 –


(Tr. at 351-353). CS also described instances where appellant would require him and BA
to wrestle and the loser would have to perform sexual acts with appellant. (Tr. at 353).
CS stated that he always won, “except for one time when he said that it was not fair, and
then he anally raped me.” (Tr. at 353). The prosecution then asked:

               Q: And you remember that incident specifically?

               A [CS]: Yes.

               Q: Okay. Then separately, the incidents of him saying that he
               could not penetrate you fully or else somebody would know?

               A: Correct.

(Tr. at 353-354).
       {¶113}    Viewing CS’s testimony in a light most favorable to the prosecution, the
jury could have found that sufficient evidence of three instances of rape by anal
intercourse. CS testified that he remembered “two or three” instances of anal intercourse
where appellant told him that he could not penetrate him fully because someone may find
out, and he testified to another instance after a wrestling match. The prosecution
specifically clarified whether the anal intercourse that occurred after the wrestling match
was separate from the other incidents of anal intercourse about which CS testified. (Tr.
at 353-354).
       {¶114}    Accordingly, appellant’s sixth assignment of error is without merit and is
overruled.
       {¶115}    In appellant’s seventh assignment of error, he asserts:

               The trial judge erred by applying the Adam Walsh Act.

       {¶116}    Appellant contends that the trial court erred by classifying him as a Tier
III sexual offender under the Adam Walsh Act. Appellant asserts that the trial court should
have applied Megan’s Law, H.B. 180, 146 Ohio Laws, Part II, 2560, because no evidence
existed that any of the offenses for which he was convicted occurred on or after January
1, 2008, the effective date of the Adam Walsh Act. Appellant contends that the Adam
Walsh Act violates Ohio’s constitutional prohibition against retroactive laws to the extent


Case No. 21 JE 0020
                                                                                       – 38 –


that it purports to apply to offenses committed after January 1, 2008. He cites State v.
Williams, 129 Ohio St.3d 344, 2011-Ohio-3374, and In re Bruce S., 134 Ohio St.3d 477,
2012-Ohio-5696 in support.
       {¶117}   Appellee cites to the transcript where appellant’s counsel agreed that the
Adam Walsh Act classification applied. (Tr. at 633-634). Appellee asserts that since
appellant’s counsel did not object to the trial court’s designation and in fact conceded to
it, we should overrule this assignment of error. (Tr. at 633-634).
       {¶118}   Before sentencing, the trial court asked counsel for statements.
Appellant’s counsel stated:

              Back in or around the early 2000’s, there were separate statutes
              dealing, also, with the term “sexual predator” and the criteria for
              certain classifications. All of those have been repealed and no
              longer apply, even though the sentencing in the rape statute from
              that time period does apply.

              We currently have a statutory scheme where people convicted
              of a sexually-oriented offense are classified as either Tier I, Tier
              II, or Tier III sex offenders. The Ohio Supreme Court has said
              that that is retroactive and applies to all past crimes, so it doesn’t
              really matter what the law as to that was in 2000. In this case,
              the Court would have no choice but to classify Mr. Voltz as a Tier
              III offender, requiring registration and other requirements that go
              along with that.

(Tr. at 633-634).
       {¶119}   In 2006, Congress enacted the Adam Walsh Act, which created tougher
national standards for sex offender registration. State v. Bodyke, 126 Ohio St.3d 266,
2010-Ohio-2424, 933 N.E.2d 753, at ¶ 18-19. Congress encouraged the states to adopt
these tougher standards. Id. In 2007, the General Assembly enacted Senate Bill 10, which
is Ohio's version of the Adam Walsh Act; this new law replaced Megan's Law. Id. at ¶ 20;
2007 Am. Sub. S.B. No. 10. Ohio's version of the federal Megan's Law, Section 14071,
Title 42, U.S.Code, was enacted in 1996, Am.Sub.H.B. No. 180, 146 Ohio Laws, Part II,


Case No. 21 JE 0020
                                                                                             – 39 –


2560, and significantly amended in 2003 by Am.Sub.S.B. No. 5 (“S.B. 5”), 150 Ohio Laws,
Part IV, 6558.
        {¶120}    In 2011, the Ohio Supreme Court found that the Adam Walsh Act is
punitive in nature and it was unconstitutional to apply that act retroactively to offenders
who committed sex offenses prior to the January 1, 2008 effective date of the Adam
Walsh Act. State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-3374, syllabus.
        {¶121}    Appellee is correct that defense counsel not only raised no objection to
the Adam Walsh Act application, but he actually stated that it should apply. “It is well-
established that the ‘[f]ailure to raise at the trial court level the issue of the constitutionality
of a statute or its application, which issue is apparent at the time of trial, constitutes a
waiver of such issue and a deviation from this state's orderly procedure, and therefore
need not be heard for the first time on appeal.’ ” State v. Althouse, 4th Dist. Ross
No.16CA3578, 2018-Ohio-780, at ¶ 11, quoting State v. Awan, 22 Ohio St.3d 120, 489
N.E.2d 277 (1986), syllabus.
        {¶122}    However, in State v. Simmons, 7th Dist. Mahoning No. 12 MA 138, 2014-
Ohio-582, we reversed the trial court’s classification of the defendant as a Tier III sex
offender even though he had agreed to it in his plea agreement. We based our decision
on Williams, the Ohio Supreme Court’s treatment of cases following Williams, and the
interests of justice. Id. at ¶ 31. We held that these were “compelling reasons to exercise
our discretion to allow an appellant's constitutional challenge despite their failure to raise
it below.” Id. We noted that the Ohio Supreme Court had granted review and remanded
cases after Williams, even where the defendant had failed to challenge the designation
or lost their constitutional challenge in the courts below.
        {¶123}    Based on Williams and Simmons, we find that the trial court erroneously
applied the Adam Walsh Act classification to at least some of appellant’s convictions.
Appellant was convicted of the following crimes for which he was designated a Tier III
Sex Offender: Count 1 (rape of EA); Count 2 (rape of EA); Count 5 (rape of BA); Count 7
(rape of CS); Count 8 (rape of CS); Count 9 (rape of CS); and Count 10 (rape of CS). The
jury verdict forms convicting appellant of these offenses were filed on June 9, 2021 and
the court’s sentencing entry imposed the Tier III Sex Offender designations on July 22,
2021.



Case No. 21 JE 0020
                                                                                     – 40 –


       {¶124}    However, the jury verdict forms state that the jury found appellant guilty
of committing the offenses identified in Count 1 (rape of EA) and Count 2 (rape of EA),
“on or about 1999 through 2010.” (Tr. at 592-593, 595, 597, 605). The commission of
these crimes therefore predates and postdates the January 1, 2008 effective date of the
Adam Walsh Act. It is noted that while the jury verdict identified 2010 as the relevant end
date of the offenses against EA as per the indictment, a dissolution of the marriage
between appellant and KC was filed with the court in October 2007 and the marriage was
officially terminated in March 2008. (Tr. at 225-226).
       {¶125} The jury verdict form further indicates that the jury found appellant guilty
of committing the crime in Count 5 (rape of BA) “on or about 1998 through 2007.” (Tr. at
596). This predates the January 1, 2008 effective date of the Adam Walsh Act and should
have been governed by Megan’s Law.
       {¶126} In Count 7 (rape of CS), Count 8 (rape of CS), Count 9 (rape of CS), and
Count 10 (rape of CS), the jury verdict form indicates that the jury found that appellant
committed these crimes “on or about 1998 through 2003.” (Tr. at 598, 600-603). These
crimes also predate the January 1, 2008 effective date of the Adam Walsh Act, and the
trial court appears to have erred by not applying Megan’s Law.
       {¶127} Accordingly, appellant’s seventh assignment of error has merit as to the
trial court improperly applying the Adam Walsh Act to appellant’s convictions in Count 5,
Count 7, Count 8, Count 9, and Count 10.
       {¶128} In sum, we find no merit to appellant’s Assignments of Error Numbers 1,
2, 3, 4, 5a, 5b, and 6, and these assignments are overruled. We find merit in part to
appellant’s Assignment of Error Number 7 and remand this case to the trial court for
resentencing as to sex offender registration under Megan’s Law for appellant’s
convictions under Counts 5, 7, 8, 9, and 10.




Waite, J., concurs.
D’Apolito, J., concurs.




Case No. 21 JE 0020
[Cite as State v. Voltz, 2022-Ohio-4351.]




        For the reasons stated in the Opinion rendered herein, appellant’s Assignments of
Error Numbers 1, 2, 3, 4, 5a, 5b, and 6 are overruled. Appellant’s seventh assignment of
error is sustained in part and overruled in part. It is the final judgment and order of this
Court that the judgment of the Court of Common Pleas of Jefferson County, Ohio, is
reversed and vacated only as to the application of The Adam Walsh Act and sex offender
registration in Counts 5, 7, 8, 9, and 10. The trial court’s judgment is affirmed in all other
respects. We hereby remand this matter to the trial court for further proceedings
according to law and consistent with this Court’s Opinion. Costs to be taxed against the
Appellant.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                            NOTICE TO COUNSEL

        This document constitutes a final judgment entry.